DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 and 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-18, prior arts do not teach or suggest the combination of the hanging assembly according to claim 1, in particular, wherein the at least one first fixing component comprises a plate body and a cover body, and the plate body and the cover body are adapted to be combined to clamp the at least one flexible hanging cable between the plate body and the cover body, and the plate body comprises a plurality of bumps, the cover body comprises a plurality of openings, the bumps are respectively embedded in the openings, and the at least one flexible hanging cable is wound around each of the bumps.

Re claims 21-28, prior arts do not teach or suggest the combination of the display apparatus according to claim 21, in particular, wherein the at least one first fixing component comprises a plate body and a cover body, and the plate body and the cover .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES WU/Primary Examiner, Art Unit 2841